                Case 1:20-cv-09608-DCF Document 41 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
TRUSTEES OF THE PENSION PLAN
OF THE PENSION FUND OF AMALGAMATED
PRODUCTION & SERVICE EMPLOYEES
LOCAL 22 F/K/A TRUSTEES OF THE PENSION
PLAN OF THE PENSION FUND OF
AMALGAMATED, INDUSTRIAL AND TOY &
NOVELTY WORKERS OF AMERICA, LOCAL 223,

                                            Plaintiffs,             Civil Action No.:
                                                                    20-cv-09608(GHW)


                          -against-                                 DEFAULT JUDGMENT


POP DISPLAYS, LLC a/k/a
POP DISPLAYS USA, LLC a/k/a
POP DISPLAYS HOLDING CORP.
and COUNTERPOINT CAPITAL PARTNERS, LLC,

                                             Defendants.
----------------------------------------------------------------x

        This action having been commenced on November 16, 2020 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on the Defendants on

November 20, 2020 via New York’s Secretary of State and said Proof of Service having been filed with

the Clerk of the Court on November 30, 2020; and an Amended Summons and Complaint was filed on

February 9, 2021, and a copy of the Amended Summons and Complaint having been served on the

Defendants on February 12, 2021, February 16, 2021 and February 17, 2021 via New York’s

Secretary of State and personal service and said Proof of Service having been filed with the Clerk of the

Court on February 24, 2021 and March 10, 2021; and the Defendants not having appeared, answered or

otherwise moved with respect to the Complaint within the time allowed by law, and the time for

appearing, answering or otherwise moving having expired it is,
             Case 1:20-cv-09608-DCF Document 41 Filed 04/07/21 Page 2 of 2




       ORDERED, ADJUDGED AND DECREED: that the Plaintiffs have judgment against

Defendants Pop Displays, LLC a/k/a Pop Displays USA, LLC a/k/a Pop Displays Holding Corp. and

Defendant Counterpoint Capital Partners, LLC, jointly and severally, in the liquidated amount of

$3,974,698.76, which includes the following: principal amount of withdrawal liability in the sum of

$3,161,732.00; interest calculated at 10% per annum from May 1, 2020 through to November 16, 2020

in the sum of $172,379.36; liquidated damages calculated at 20% of the principal amount of withdrawal

liability in the sum of $632,346.40; attorneys’ fees in the sum of $7,000.00; and court costs and

disbursements in the sum of $1,241.00.

       ORDERED, that the Judgment rendered by the court on this day in favor of the Plaintiffs be

entered as a final judgment against Defendants, jointly and severally, and the Clerk of the Court is

directed to enter such judgment forthwith.




Dated: New York, New York
                    , 2021



                                             So Ordered:




                                             _______________________________________
                                             Honorable Gregory H. Woods, U.S.D.J.
.
